DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7 and 9-22 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anderson et al. (US 6,404,197 B1) in view of Muller (US 5,463,364 A).
With respect to claims 1, 10, 13, 15 and 18, Anderson discloses an apparatus for providing a B0 magnetic field for a magnetic resonance imaging system, the apparatus comprising (see Figures 3 and 4) : at least one B0 magnet configured to produce a magnetic field to contribute to the B0 magnetic field for the magnetic resonance imaging system (see permanent magnets #11); and a yoke configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase magnetic flux density within an imaging region of the magnetic resonance imaging system, the yoke comprising (yoke members #23): a first plate comprising ferromagnetic material (right side plate #36 in right side yoke #23; see column 8, 
Furthermore, Anderson discloses the other shapes may be suitable for the magnet configuration (see Column 6, lines 23-54), It should be noted that the well-known shapes in addition to the square configuration is the C-shaped configuration wherein the magnets are sandwiched with only one connecting arm instead of two. The rectangular magnet is considered the same as the C-shaped magnet, with an additional arm connecting the magnet structures at the other side (see Figure 3 wherein the C-shaped is formed and then closed by a second yoke at the opposite side hence substantially C-shaped enclosed at the opened side, as claimed, with an  which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
With respect to claims 2, 12, 16 and 17, Anderson discloses the frame further comprises a first support and a second support, each of the first support and second support comprising ferromagnetic material and spaced apart from one another by a gap, and wherein the first support and the second support are coupled between the first arm portion and the second arm portion (yoke configuration having portions #23 considered as frame as discussed above wherein and coupled by member #24 and having ferromagnetic material as discussed above in Column 8, lines 14-42).
With respect to claims 4, 21 and 22, Anderson discloses gap is an air gap (see Figure 3, opening #17 to provide patient access to test region #14, since it is open to the environment, it is 
With respect to claims 5 and 11, Anderson discloses first plate and the second plate are substantially circular (see circular configuration of all components including plates in Figure 2).
With respect to claim 6, Anderson discloses the at least one B0 magnet comprises: at least one first B0 magnet coupled to the first plate; and at least one second B0 magnet coupled to the second plate (see permanent magnets #11 on each side of the yokes where the magnets are connected to through the plates #36).
With respect to claim 7, Anderson discloses the at least one first B0 magnet and the at least one second B0 magnet each comprises a permanent B0 magnet (Abstract; Column 2, lines 59-65).
With respect to claim 9, Anderson discloses a plurality of gradient coils configured to, when operated, generate magnetic fields to provide spatial encoding of emitted magnetic resonance signals; at least one radio frequency coil (RF coil #13; Column 9, lines 6-32 disclosing the gradient and RF pulses applying by the apparatus but the gradient components are not shown); and a power system comprising one or more power components configured to provide power to the magnetics system to operate the magnetic resonance imaging system (implicitly taught since the apparatus cannot operate without electricity to activated the RF coil for transmitting and receiving information through circuitry #43 to computer #42).
With respect to claim 19, Anderson discloses the yoke comprising: the first and second plates; and the frame (plates #36 on yoke #23 as discussed above), wherein the yoke is configured to capture and direct at least some of the magnetic field generated by the first and second B0 magnets to increase magnetic flux density within the imaging region (Column 6, lines 
With respect to claim 20, Anderson discloses a first plurality of B0 magnets coupled to the first plate and comprising the first Bo magnet; and a second plurality of B0 magnets coupled to the second plate and comprising the second B0 magnet; wherein: the first plurality of B0 magnets and the second plurality of B0 magnets each comprise a permanent B0 magnet (See Figure 3 for magnet systems in each side of the apparatus as discussed above, composed of permanent magnets #11 with canceling magnets #18).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 6,404,197 B1) in view of Muller (US 5,463,364 A).
With respect to claim 8, Anderson discloses the claimed invention as stated above except for specifying that the at least one B0 magnet is configured to produce a B0 magnetic field of less than 0.2 Tesla (T). However, discloses the at least one B0 magnet is configured to produce a B0 magnetic field of less than 0.2 Tesla (T) (Column 4, lines 60-65).  Therefore, one of ordinary skill in art at the time the invention was made to have the at least one B0 magnet is configured to produce a B0 magnetic field of less than 0.2 Tesla (T) as taught by Muller with Andersons’ magnet for the purpose of providing further information regarding a desired particular field strength between the various amount of field strengths known in the art for the known magnets in order to perform the static field with a strength set to a particular value as a design choice to operate the magnet for imaging process. 

Response to Arguments
Applicant's arguments filed 12/31/20 have been fully considered but they are not persuasive. 
Applicant argues that the prior art cited does not teach or fairly suggest the magnet frame or system to be substantially C-shaped. 
The examiner disagrees with applicant’s argument because Anderson discloses that other shapes may be suitable for the magnet configuration (see Column 6, lines 23-54), It should be noted that the well-known shapes in addition to the square configuration is the C-shaped configuration wherein the magnets are sandwiched with only one connecting arm instead of two. The rectangular magnet is considered the same as the C-shaped magnet, with an additional arm connecting the magnet structures at the other side (see Figure 3 wherein the C-shaped is formed and then closed by a second yoke at the opposite side hence substantially C-shaped enclosed at the opened side, as claimed, with an additional connection to enclose said shape).  Also, Muller discloses the use of a C-shaped magnet structure (Column 8, lines 50-54). Anderson discloses the possibility of having other shapes as discussed above. Therefore, one of ordinary skill in art at the time the invention was made to have a C-shaped magnet as taught by Muller with Anderson’s square shaped magnet for the purpose of disclosing another shape option between all the shapes known in the art since any shape will perform equally well or perform the same function of supporting the MR system wherein the shape is selected according to its suitability and preference of the person skill in the art at the time of the invention. In this case, providing a more even distribution of the magnetic flux due to the air gap as taught by Muller (Column 8, lines 50-54).  It is understood that the change in shape is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866